Case 1:19-cv-01974-DLC Document 44 Filed 10/23/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee een enn ee ee ee eee eee *K
AMOY RUSSELL-JONAS, individually and on
behalf of her infant child Z.B., 19-CV-1974 (DLC) (SDA)

Plaintiffs, INFANT COMPROMISE

ORDER
-against- (cco ee
| USDC SDNY 4

ANITA OTTOMBRINO, KRASHAWN LEE, aes rrp Hu
CLAUDETTE HALL, individually and as yoo |
manager, and CITY OF NEW YORK, I

Defendants.
wt ee ee ee ee ee ne xX

 

 

 

Upon the declaration of Amoy Russell-Jonas, the adult plaintiff herein,
signed on September 19, 2019, and the declaration of Carolyn A. Kubitschek,
attorney for plaintiffs herein, signed on October 23, 2019, and due deliberation
having been had thereon, and upon consideration of the issues and claims in the
litigation, the proffers of evidence, and the discussions related to settlement in
resolution of this case, and it appearing that the best interest of the infant plaintiff
would be served by approval of the proposed compromise in settlement, now, on the
motion of Carolyn A. Kubitschek, attorney for infant plaintiff herein, it is hereby;

ORDERED, that the plaintiff, Amoy Russell-Jonas, is authorized and
empowered, in the interest. of her child Z. B., born in 2015, to settle and compromise
their claims against defendants City of New York for the sum of $100,001.00 plus
costs and attorney’s fees, (the Judgment Amount”), in full satisfaction of all claims
against defendants for costs, expenses, attorneys’ fees and interest; and it is further

ORDERED, the sum of $50,001.00 is to be received by infant plaintiff Z.B.,

to be deposited into an interest bearing savings account at a bank selected by adult

 

 
Case 1:19-cv-01974-DLC Document 44 Filed 10/23/19 Page 2 of 2

plaintiff Amoy Russell-Jonas, to be held for Z.B., until the event of his 18th
birthday, when infant plaintiff shall be entitled to withdraw one-quarter (1/4) of the
total amount; the remainder of which shall be held until the event of his 19th
birthday, at which time Z.B. shall receive one-third (1/3) of the amount, the
remainder of which shall be held until the event of his 20th birthday, at which time
Z.B. shall receive one-half (1/2) of the amount, the remainder of which shall be held
until the event of his 21st birthday, at which time Z.B. shall receive the whole of
said amount; and it is further

ORDERED, that of the Judgment Amount, the sum of $50,000.00 is to be
received by adult plaintiff Amoy Russell-Jonas, and it is further

ORDERED, that in the event of the death of the infant plaintiff prior to the
payment date as set forth above, and in the event that the infant plaintiff has not
designated a beneficiary or beneficiaries, payment shall be made to the estate of
infant plaintiff; and it is further

ORDERED, that the City of New York will pay the sum of $53,999.00 in
attorneys’ fees and costs directly to the law firm of Lansner & Kubitschek, attorneys
for plaintiff herein, in addition to the sums mentioned above; and it is further

ORDERED, that this Court retains jurisdiction of this action for enforcing or
modifying this infant compromise order and for enforcing the terms of the

underlying settlement.

Dated: New York, New York
November /2., 2019 SO ORDERED:

fone Sh

U.S.

 
